—■ Appeal from a decision of the Supreme Court, Dutchess County, dated September 12, 1963, dismissed, without costs. No appeal lies from a decision. The notice of appeal erroneously refers to the decision as an “ order ”. The briefs of both parties erroneously state that the appeal is from an order-entered October 3, 1963. No judgment or order was made on the decision; no order was made in this habeas corpus proceeding on September 12, 1963 or October 3, 1963. However, were the merits of the decision properly before us on appeal, we would have affirmed the determination. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.